Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 Claims 3-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation, “the glass substrate” in line 3. The phrase should be changed to “the first glass substrate” as there are first and second glass substrates in the same claim.
Claims 4-7 are rejected as being based on rejected base claim 3. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al (PGPUB 2007/0152998 A1) in view of Du et al (PGPUB 2017/0116937 A1).
	As to claim 1, Ahn (Fig. 4) teaches, a display (display panel 126 and switching panel 130), comprising:
a collimated backlight unit (BLU) (backlight unit 100) comprising a light guide plate (light guide plate 123) and a lamp (¶ 45)
	a polymer dispersed liquid crystal (PDLC) layer (second liquid crystal layer 132, ¶ 49, polymer liquid crystal layer 305) formed over the collimated BLU to provide selective privacy areas (i.e. areas of narrow viewing angle or parallel barrier state with transmission region blocked) on the display (¶ 53, 100);
a thin film transistor (TFT) substrate (second substrate 142 is a thin film transistor TFT substrate) formed over the PDLC layer to control emission of light from the plurality of lamps and through the PDLC layer (¶ 47, Fig. 4: i.e. backlight 100, switching panel 130 and image display panel including second substrate 142 is stacked in sequencer as shown in Fig. 4):
(first liquid crystal layer 144) formed over the TFT substrate (¶ 46);
a color filter (CF) substrate (first substrate 146 is a color substrate) formed over the liquid crystal layer to control a color of the light emitted from the plurality of lamps (¶ 47); and
a controller (i.e. source of voltages to pixel/common electrode, backlight, and communicatively coupled to the plurality of lamps and the PDLC layer to activate a selected area of the PDLC layer to enable a privacy area on a corresponding area that is selected on the display (Fig. 7: i.e. signals are applied to the switching panels. In order to generate parallax image, backlight/LCD/PDLC have to operate communicatively).
Ahn does not specifically teach a plurality of LEDs.
Du (Fig. 4) teaches, a plurality of LEDs (¶ 30: i.e. the lighting components can be LEDs).
It would have been obvious to a person of ordinary skilled in the art before th effective filing date of the claimed invention to incorporate Du’s backlight and light guide into Ahn’s display, so as to generate collimated light by recycling the light reflected to increase efficiency of light devices (¶ 31).

	As to claim 2, Ahn teaches the display of claim 1, but does not specifically teach +/- 30 degrees limitation.
	Du (Fig. 4) teaches, wherein the collimated BLU comprises a prism sheet (prisms, ¶ 104) or a reflector (reflector 1414) to collimate light emitted from the light (¶ 104: i.e. Өo is defined as 30-75 degrees from the dotted vertical line. The angle of light 1412a is closer to the vertical direction after getting reflected by turning film 1480. Assuming Өo is 30 degrees, the angle of 1412a from the vertical direction must be 30 degrees or less, and the angle of light exiting 1420 must be 30 degrees of the central light emitting axis).
It would have been obvious to a person of ordinary skilled in the art before th effective filing date of the claimed invention to incorporate Du’s backlight and light guide into Ahn’s display, so as to generate collimated light by recycling the light reflected to increase efficiency of light devices (¶ 31).

	As to claim 8, Ahn (Fig. 4) teaches, a method comprising:
receiving, by a processor(i.e. must exist in order to provide signals to the pixel electrodes in timed manner), a selection of an area of a display to enable a privacy mode (¶ 53: one area can be in full white state, while the other area may be in different state, which would have narrow viewing angle);
applying, by the processor, a voltage to the pixel electrode (pixel electrode 151) to position a corresponding liquid crystal (liquid crystal layer 132) dispersed in a polymer layer (switching panel 130) to be transparent to allow collimated light emitted from a collimated back light unit to pass through (¶ 74).
Ahn teaches individually addressable pixels to for liquid crystal layers, but does not specifically teach identifying the area by the processor.
Du (Fig. 4) teaches, identifying, by the processor (computer 490), a pixel electrode (i.e. pixel electrode 151 in Ahn) that is associated with the area of the display that is selected (addressable regions 321-324 via passive matrix addressable)(¶ 43).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Fan’s driving method of PDLC into Ahn’s display as modified with the teaching of Du, so as to provide privacy protection (¶ 8) and to increase the contrast of the display device in the narrow viewing angle mode (¶ 14).

As to claim 9, Ahn (Fig. 4) teaches, wherein remaining liquid crystals dispersed in the polymer layer remain in a position to scatter the collimated light (Fig. 4 teaches backlight 100 below PDLC 130, Fig. 12: i.e. PDLC layer is capable of scattering light as shown in translucent pixel on the left)

	As to claim 10, Ahn teaches the method of claim 8, but does not teach touch screen display.
	Du (Fig. 4) teaches, wherein the selection is received via a touch screen display (touch panel inputs)(¶ 58).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Fan’s driving method of PDLC into Ahn’s display as modified with the teaching of Du, so as to provide privacy (¶ 58).
	
As to claim 11, Ahn teaches the method of claim 8, but does not specifically teach a cursor. 
Du (Fig. 4) teaches, wherein the selection is received via an input device controlling a cursor (i.e. locations of touch inputs and table computer, desktop computer) on the display (¶ 58, 60).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Fan’s driving method of PDLC into Ahn’s display as modified with the teaching of Du, so as to provide privacy protection (¶ 8) and to increase the contrast of the display device in the narrow viewing angle mode (¶ 14) via various user inputs (¶ 58).

Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Du in view of Fan.
As to claim 13, Du (Fig. 2) teaches, a non-transitory computer readable storage medium (computer) encoded with instructions (software, ¶ 79) executable by a processor (CPU/computer, ¶ 33), the non-transitory computer-readable storage medium comprising:
instructions to detect a selection of an area on a display to remove a privacy mode (Fig. 3, ¶ 43: i.e. independently address regions to change viewing angle).
Du does not specifically teach driving with common electrode voltage.
Fan (Fig. 2A) teaches, teaches, instructions to apply a voltage to a common electrode (third electrode 123) of a polymer dispersed liquid crystal layer (PDLC) to allow collimated light emitted from a collimated back light unit (i.e. light from Du’s light source 150 and light guide 160, ¶ 31 of Du for collimnated backlight discussion) to pass through the polymer dispersed liquid crystal layer (¶ 51).
instructions to remove the voltage to the common electrode (¶ 51: i.e. “third electrode 123 may be applied with substantially the same voltage, for example about 5 V or 0 V”); and
instructions to apply the voltage to pixel electrodes (first and second electrodes 111, 112) located in a remaining area (i.e. zones D1 and D2) around the area that is selected to position corresponding liquid crystals dispersed in a polymer layer to be transparent to allow collimated light emitted from a collimated back light unit to pass through (¶ 49: i.e. control based on zones, ¶ 51: i.e. controlling state of each pixel/zone using different voltage combinations input to first to third electrodes).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Fan’s driving method of PDLC into Ahn’s display as modified with the teaching of Du, so as to provide privacy protection (¶ 8) and to increase the contrast of the display device in the narrow viewing angle mode (¶ 14).

As to claim 14, Du (Fig. 1) teaches, wherein the display appears black at viewing angles that are outside a collimation angle of the collimated light (i.e. outside the output 133, no light is output and does not generate an image, which is equivalent to no image or black image)(¶ 31).

	As to claim 15, Du teaches the non-transitory computer readable storage medium of claim 13, but does not specifically teach not receiving the voltage.
	Fan (Fig. 2A) teaches, wherein pixel electrodes located in the area that is selected do not receive the voltage to cause liquid crystals associated with the pixel electrodes located in the area that is selected to scatter the collimated light (¶ 51: “In other words, when the display device 100 is operated in the wide viewing angle mode, the potentials of the first electrode 111, the second electrode 112, and the third electrode 123 are substantially the same while the sub-pixel is at the gray level of zero (L0). For example, each of the first electrode 111, the second electrode 112 and the third electrode 123 is applied with a potential of about 0 V (voltage), 3 V, or 5 V”).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Fan’s driving method of PDLC into Ahn’s display as modified with the teaching of Du, so as to provide privacy protection (¶ 8) and to increase the contrast of the display device in the narrow viewing angle mode (¶ 14).

Claims 3-7 and 12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn and Du as applied to claim 1 above, and further in view of Fan et al (PGPUB 2014/0191933 A1).
As to claim 3, Ahn (Fig. 4) teaches, wherein the PDLC layer comprises:
a first glass substrate (third substrate 136)(¶ 49);
a plurality of pixel electrodes (pixel electrode 151) formed on the first glass substrate (Fig. 4);
a plurality of liquid crystals (second liquid crystal layer 132) dispersed in a polymer layer (PDLC) to fix a position of the plurality of liquid crystals over the plurality of pixel electrodes (¶ 49);
a second glass substrate (fourth substrate 138) formed over the common electrode (Fig. 4, ¶ 49, claim 5: glass substrate).
Ahn teaches a common electrode (common electrode 153), but Ahn and Du do not specifically teach a common electrode formed over the plurality of liquid crystals dispersed in the polymer.
Fan (Fig. 2A) teaches, a common electrode (third electrode 123) formed over the plurality of liquid crystals dispersed in the polymer (¶ 49: i.e. third electrode 123, ¶ 51: i.e. first electrode 111, second electrode 1123, and third electrode 123 can all function as common electrode as described by Fan in ¶ 51).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Fan’s driving method of PDLC into Ahn’s display as modified with the teaching of Du, so as to provide privacy protection (¶ 8) and to increase the contrast of the display device in the narrow viewing angle mode (¶ 14).

	As to claim 4, Ahn and Du teach the display of claim 3, but do not specifically teach, wherein the plurality of liquid crystals dispersed in the polymer layer are positioned to be transparent when a voltage is applied to the common electrode.
Fan (Fig. 2A) teaches, wherein the plurality of liquid crystals dispersed in the polymer layer are positioned to be transparent when a voltage is applied to the common electrode (¶ 51: i.e. the third electrode 123 may be applied with a potential of about 5 V (voltage), and the second electrode 112 may be applied with a potential of about 0 V or 10 V … thereby the display device 100 is operated in the narrow viewing angle mode).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Fan’s driving method of PDLC into Ahn’s display as modified with the teaching of Du, so as to provide privacy protection (¶ 8) and to increase the contrast of the display device in the narrow viewing angle mode (¶ 14).

As to claim 5, Ahn (Fig. 11A) teaches, wherein the plurality of liquid crystals dispersed in the polymer layer are positioned to scatter light emitted from the collimated BLU when no voltage is applied to the common electrode (¶ 51: i.e. “when the potential difference between the second electrode 112 and third electrodes 123 is about zero, the display device 100 is operated in a wide viewing angle mode”, considering the third electrode as common electrode, “the second electrode 112 and the third electrode 123 may be applied with substantially the same voltage, for example, about 5V or 0V, so that the potential difference between the second electrode 112 and the third electrode 123 is about zero”).

	As to claim 6, Ahn (Fig. 4) teaches, wherein each pixel electrode of the plurality of pixel electrodes is associated with a pixel on the display and is positioned below at least one liquid crystal of the plurality of liquid crystals (Fig. 4: i.e. pixel electrode is positioned below liquid crystal layer 132).

	As to claim 7, Ahn (Fig. 4) teaches, wherein selection of a pixel on the display causes a voltage to be applied to a pixel electrode that corresponds to the pixel on the display and positions the at least one liquid crystal associated with the pixel electrode to be in a transparent position to allow collimated light from the BLU to pass through the at least one liquid crystal (Figs. 11A, 11B: i.e. based on voltage applied th the liquid crystal, the position of the liquid crystals are aligned to make light to be emitted transparent or translucent, ¶ 53: i.e. Ahn teaches specific areas to be in full white state or the other state based on selection)
	
	As to claim 12, Ahn teaches the narrow viewing angle and can display full display in narrow viewing angle, but does not specifically teach full privacy mode.
Du (Fig. 4) teaches, receiving, by the processor, a selection of a full privacy mode (¶ 43: i.e. each region is individually addressable and can all be put in narrow viewing angle. ¶ 74:O Narrow viewing angle can be used for displaying private content).

Ahn and Du do not specifically teach transparent state by applying a voltage to a common electrode.
Fan (Fig. 2A) teaches, applying the voltage to a common electrode that causes remaining liquid crystals dispersed in the polymer layer to be positioned to be transparent and allow the collimated light from the collimated back light unit to pass through  (¶ 51: i.e. the third electrode 123 may be applied with a potential of about 5 V (voltage), and the second electrode 112 may be applied with a potential of about 0 V or 10 V … thereby the display device 100 is operated in the narrow viewing angle mode).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Fan’s driving method of PDLC into Ahn’s display as modified with the teaching of Du, so as to provide privacy protection (¶ 8) and to increase the contrast of the display device in the narrow viewing angle mode (¶ 14).

Inquiry

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on ((571) 272-7772.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/SANGHYUK PARK/Primary Examiner, Art Unit 2691